UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: October 31 Date of reporting period: May 1, 2010 – July 31, 2010 Item 1.Schedule of Investments. FOUNTAINHEAD SPECIAL VALUE FUND SCHEDULE OF INVESTMENTS JULY 31, 2010 (Unaudited) Shares Security Description Value Common Stock - 99.8% Basic Materials - 4.6% Potash Corp. of Saskatchewan Inc. $ Biotechnology - 0.9% Myriad Genetics, Inc. (a) Consumer Discretionary - 11.2% Asbury Automotive Group, Inc. (a) Prestige Brands Holdings, Inc. (a) Consumer Staples - 9.6% Emergent BioSolutions Inc. (a) The Hain Celestial Group, Inc. (a) Drugs/Pharmaceutical Preparations - 13.9% Cephalon, Inc. (a) Forest Laboratories, Inc. (a) Mylan Inc. (a) Energy - 12.7% CONSOL Energy Inc. Newpark Resources, Inc. (a) Ultra Petroleum Corp. (a) Financial - 10.6% GFI Group Inc. NYSE Euronext The NASDAQ OMX Group, Inc. (a) Industrials - 2.9% Orion Marine Group, Inc. (a) Insurance Carriers - 2.7% Tower Group, Inc. Medical Products - 7.8% Hologic, Inc. (a) Varian Medical Systems, Inc. (a) Wright Medical Group, Inc. (a) Technology - 13.7% BancTec, Inc. (a)(b)(c) Broadridge Financial Solutions, Inc. CSG Systems International, Inc. (a) Fiserv, Inc. (a) Medidata Solutions, Inc. (a) Telecommunications - 9.2% Expedia, Inc. NII Holdings, Inc. (a) Total Common Stock (Cost $8,110,295) Total Investments in Securities - 99.8% (Cost $8,110,295)* $ Other Assets & Liabilities, Net –0.2% Net Assets – 100.0% $ (a) Non-income producing security. (b) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $124,002 or 1.5% of net assets. (c) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $124,002 or 1.5% of net assets. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2010. Valuation Inputs Investments in Securities Level 1 – Quoted Prices $ Level 2 – Other Significant Observable Inputs - Level 3 – Significant Unobservable Inputs Total Investments $ The Level 1 and Level 3 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Common Stock Balance as of 10/31/09 $ Accrued Accretion / (Amortization) - Realized Gain / (Loss) - Change in Unrealized Appreciation / (Depreciation) Purchases - Sales - Transfers In / (Out) - Balance as of 07/31/10 $ Net change in unrealized appreciation / (depreciation) from investments held as of 07/31/10 $ THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLOCIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. WATERVILLE LARGE CAP VALUE FUND SCHEDULE OF INVESTMENTS JULY 31, 2010 (Unaudited) AFA Shares Security Description Value Common Stock - 99.5% Consumer Discretionary - 19.5% Apollo Group, Inc., Class A (a) $ AutoZone, Inc. (a) Best Buy Co., Inc. GameStop Corp., Class A (a) Gannett Co., Inc. H&R Block, Inc. Newell Rubbermaid, Inc. The McGraw-Hill Cos., Inc. TJX Cos., Inc. Viacom, Inc., Class B Consumer Staples - 12.2% Clorox Co. CVS Caremark Corp. General Mills, Inc. Lorillard, Inc. Reynolds American, Inc. The J.M. Smucker Co. Energy - 4.0% Diamond Offshore Drilling, Inc. National Oilwell Varco, Inc. Financial - 10.2% AON Corp. CME Group, Inc. Janus Capital Group, Inc. Moody's Corp. The NASDAQ OMX Group, Inc. (a) Healthcare - 19.4% AmerisourceBergen Corp. Bristol-Myers Squibb Co. Cardinal Health, Inc. Coventry Health Care, Inc. (a) Eli Lilly & Co. Humana, Inc. (a) Laboratory Corp. of America Holdings (a) McKesson Corp. Quest Diagnostics, Inc. WellPoint, Inc. (a) Industrials - 13.4% Fluor Corp. General Dynamics Corp. Jacobs Engineering Group, Inc. (a) L-3 Communications Holdings, Inc. Lockheed Martin Corp. Pitney Bowes, Inc. Raytheon Co. Information Technology - 15.8% CA, Inc. Dell, Inc. (a) Harris Corp. IBM Corp. Mastercard, Inc., Class A Microsoft Corp. Total System Services, Inc. Visa, Inc., Class A Materials - 5.0% CF Industries Holdings, Inc. Freeport-McMoRan Copper & Gold, Inc. Total Common Stock (Cost $26,740,618) Investment Companies - 0.4% SPDR S&P rust Total Investment Companies (Cost $110,175) Total Investments in Securities - 99.9% (Cost $26,850,793)* $ Other Assets & Liabilities, Net – 0.1% Net Assets – 100.0% $ ETF Exchange Traded Fund (a) Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2010. Valuation Inputs Investments in Securities Level 1 – Quoted Prices $ Level 2 – Other Significant Observable Inputs - Level 3 – Significant Unobservable Inputs - Total Investments $ The Level 1 inputs displayed in this table are Common Stock and Investment Companies. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLOCIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: September 2, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: September 2, 2010 By: /s/ Karen Shaw Karen Shaw, PrincipalFinancial Officer Date: September 2, 2010
